Name: Commission Regulation (EEC) No 2521/91 of 22 August 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 8 . 91 Official Journal of the European Communities No L 234/ 15 COMMISSION REGULATION (EEC) No 2521/91 of 22 August 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2412/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 f), as last amended by Regulation (EEC) No 2497/91 (8); HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 0 shall be as set out in the Annexes hereto. 2. However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 23 August 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991/92 marke ­ ting year. Article 2 This Regulation shall enter into force on 23 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 224, 12. 8 . 1991 , p. 46. 0 OJ No L 167, 25 . 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 169, 29 . 6. 1991 , p. 16. (8) OJ No L 231 , 20 . 8 . 1991 , p. 16. O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 234/16 Official Journal of the European Communities 23. 8 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 8 (') 9 (') io o 110 12 0 l (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 18,260 25,230 18,260 18,050 25,020 18,050 17,850 24,820 17,850 17,302 24,272 17,302 16,076 23,046 16,076 16,214 23,184 16,214 2. Final aids : I I I l \ Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 42,99 48,44 886,64 144,17 163,97 16,046 14,425 32 164 4 509,30 . 2 799,81 5 338,68 42,49 47,88 876,44 142,52 162,09 15,862 14,257 31 794 4 436,39 2 768,82 5 296,02 42,02 47,35 866,73 140,94 160,29 15,686 14,096 31 442 4 353,66 2 739,29 5 247,12 40,73 45,89 840,12 136,61 155,37 15,205 13,655 30 477 4 169,63 2 656,81 5 125,50 37,85 42,64 780,59 126,93 144,36 14,127 12,670 28 317 3 842,17 2 476,39 4 875,79 38,30 43,01 787,29 128,02 145,60 14,248 12,779 28 396 3 737,22 2 479,24 4 871,19 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain. ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 8 (') 9 (') io o 110 12 (-) M1) 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 19,510 26,480 19,510 19,300 26,270 19,300 19,100 26,070 19,100 18,552 25,522 18,552 17,326 24,296 17,326 17,464 24,434 17,464 2. Final aids : II\ I \ II Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 45,93 51,75 947,33 154,04 175,20 17,145 15,420 34 366 4 824,45 2 988,35 5 599,52 45,44 51,19 937,14 152,39 173,31 16,960 15,251 33 996 4 751,54 2 957,35 5 556,87 44,96 50,66 927,43 150,81 171,52 16,785 15,091 33 644 4 668,81 2 927,83 5 507,96 43,67 49,21 900,82 146,48 166,59 16,303 14,649 32 678 4 484,79 2 845,34 5 386,34 40,79 45,96 841,29 136,80 155,59 15,226 13,664 30 519 4 157,32 2 664,93 5 136,64 41,24 46,32 847,99 137,89 156,82 15,347 13,773 30 598 4 052,37 2 667,77 5 132,04 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain. No L 234/ 1723. 8 . 91 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period ioo 3rd period 110 4th period 12 0 1 . Gross aids (ECU): I  Spain 26,346 25,966 25,434 25,602 24,864  Portugal 33,520 33,147 32,625 32,796 32,077  Other Member States 21,280 20,907 20,385 20,556 19,837 2. Final aids : l \ \ \ (a) Seed harvested and processed in (2) : \ I l  Federal Republic of Germany ll\ ||I (DM) 50,10 49,22 47,99 48,39 46,70  Netherlands (Fl) 56,45 55,46 54,07 54,53 52,62  BLEU (Bfrs/Lfrs) 1 033,28 1 015,17 989,82 998,12 963,21  France (FF) 168,02 165,07 160,95 162,30 156,63  Denmark (Dkr) 191,09 187,74 183,06 184,59 178,13  Ireland ( £ Irl) 18,700 18,373 17,914 18,064 17,432  United Kingdom ( £) 16,801 16,502 16,083 16,218 15,639  Italy (Lit) 37 484 36 827 35 907 36 208 34 942  Greece (Dr) 5 245,42 5 125,21 4 949,73 4 944,83 4 750,96  Portugal (Esc) 7 085,91 7 010,14 6 893,65 6 916,48 6 770,65 (b) Seed harvested in Spain and IlIIII|| processed : llIIIIIl  in Spain (Pta) 4 030,75 3 974,67 3 896,18 3 919,02 3 810,77  in another Member State (Pta) 4 096,31 4 041,25 3 964,20 3 987,55 3 882,19 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,054150 . 2,052740 2,051530 2,050280 2,050280 2,037310 Fl 2,311660 2,310160 2,308910 2,307590 2,307590 2,308990 Bfrs/Lfrs 42,292500 42,258000 42,235300 42,205900 42,205900 42,226900 FF 6,978340 6,975390 6,972970 6,970270 6,970270 6,976550 Dkr 7,938620 7,935540 7,931910 7,929630 7,929630 7,940320 £Irl 0,767219 0,766926 0,766705 0,766555 0,766555 0,767234 £ 0,697556 0,698067 0,698443 0,698681 0,698681 0,700521 Lit 1 532,98 1 534,90 1 536,34 1 538,84 1 538,84 1 549,08 Dr 226,40100 228,69100 230,58000 232,79300 232,79300 240,12200 Esc 176,10200 176,79500 177,49300 178,14400 178,14400 179,92200 Pta 128,00600 128,29500 128,56600 128,77700 128,77700 129,69200